Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination which found him guilty of drug possession. The Attorney General has advised this Court that the determination in issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Thus, because petitioner has been afforded all of the relief to which he is entitled, this matter is now dismissed as moot (see Matter of Rodriguez v Leclaire, 44 AD3d 1205, 1206 [2007]).
Mercure, J.P., Carpinello, Rose, Malone Jr. and Kavanagh, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.